Exhibit 10.3








March 17, 2010


George E. Bull, III
c/o Redwood Trust, Inc.
One Belvedere Place
Mill Valley, CA 94941


Re: Transition Agreement


Dear George:


This letter agreement (the “Agreement”) confirms the agreement between you and
Redwood Trust, Inc. (the “Company”) with respect to your retirement and
transition from serving as an officer of the Company to serving solely as a
non-employee member of the Board of Directors of the Company (the
“Board”).   This Agreement also serves to amend the terms and conditions of
certain outstanding stock options and deferred stock awards granted to you
pursuant to the 2002 Redwood Trust, Inc. Incentive Plan (formerly the 2002
Redwood Trust, Inc. Incentive Stock Plan) to reflect your transition to
non-employee director.


You acknowledge and agree that you will resign from your position as Chief
Executive Officer of the Company effective as of 11:59 pm Pacific Standard Time
on May 18, 2010, and that you will retire from employment with the Company
effective as of 11:59 pm Pacific Standard Time on June 1, 2010.  Such retirement
shall constitute a termination of your employment pursuant to Section 6(e) of
that certain Employment Agreement dated April 7, 2003, by and between you and
the Company, as amended.  Following your transition, you will be eligible to
participate in any retiree medical benefit plan or programs of the Company  that
are in effect at the time of your retirement, in each case in accordance with
the terms of such plans or programs.


Through the date of your retirement on June 1, 2010, the Company will continue
to provide you with your base salary and standard employee benefits.  You will
be eligible to receive a 2010 annual bonus, pro rated based on the number of
full calendar months of employment completed during 2010.  The actual amount of
your 2010 annual bonus will be determined by the Compensation Committee at the
end of the 2010 compensation cycle based on a process consistent with that
applied to non-retiring members of senior management (with the current
expectation that such bonus will be determined based on the Committee’s year-end
evaluation of your personal performance and the Committee’s year-end
determination of the Company performance component of annual bonuses and pro
rated based on five full calendar months of employment during 2010).  Your 2010
annual bonus will be payable at the same time annual bonuses for 2010 are
otherwise payable to non-retiring members of senior management.


You will not be eligible to receive an executive equity incentive grant at the
end of 2010 for your service as Chief Executive Officer during a portion of
2010.



--------------------------------------------------------------------------------


Mr. George E. Bull, III
March 17, 2010
Page 2 of 4
 
Although you will not be eligible to receive an executive equity incentive grant
at the end of 2010, you will be eligible to receive an annual director equity
grant in May 2010 equal to that awarded to other non-employee members of the
Board at that time, but pro rated to reflect the fact that between the date of
that grant in May 2010 and June 1, 2010 you will not be a non-employee
director.  You will also be entitled to continued indemnification protection by
the Company with respect to your service as a director and as an officer of the
Company.


Exhibit A attached hereto sets forth each outstanding Stock Option Grant (the
“Options”) and each Deferred Stock Award Agreement (“Deferred Stock Awards,” and
together with the Options, the “Awards”) which the Company has previously
granted to you.


Deferred Stock Awards.


This Agreement serves to amend the vesting provisions of your Deferred Stock
Awards to reflect your transition to a role as a non-employee member of the
Board.  Accordingly, the Deferred Stock Award that was granted to you on
December 9, 2009 (the “2009 Award”) is hereby amended to provide that, effective
upon your retirement as an employee on June 1, 2010, such award shall become
fully vested with respect to 71,445 shares and the remainder of the shares
subject to the 2009 Award shall be forfeited.  Additionally, each Deferred Stock
Award other than the 2009 Award is hereby amended, effective upon your
retirement as an employee on June 1, 2010, to provide that it shall become fully
vested effective on June 1, 2010.


In particular, Section 3 of the 2009 Award is hereby amended to provide that,
effective upon your retirement as an employee on June 1, 2010, the award is
vested with respect to 71,445 Award Shares (as such term is defined in the
Deferred Stock Agreements) and the remainder of the Award Shares subject to the
2009 Award are forfeited.  Section 3 of each Deferred Stock Agreement, other
than the 2009 Award, is hereby amended to provide that, effective upon your
retirement as an employee on June 1, 2010, all unvested Award Shares (as such
term is defined in the applicable Deferred Stock Agreements) are fully vested as
of June 1, 2010.


For the avoidance of doubt, for purposes of the Deferred Stock Agreements (other
than the 2009 Award) and the Company’s Executive Deferred Compensation Plan,
your termination of employment with the Company shall constitute a “Retirement.”
All Award Shares shall continue to be delivered at the time or times provided in
their respective Deferred Stock Election Forms and in accordance with the terms
of the Company’s Executive Deferred Compensation Plan.  In particular, and
without limitation of the foregoing, consistent with the terms of the award, the
delivery of the Award Shares underlying the Deferred Stock Award that was
granted to you on February 25, 2010 as part of your 2009 annual bonus, will be
deferred until a time not earlier than May 1, 2012.


Options.


This Agreement also serves to amend the provisions of your outstanding Options
to reflect your transition to a role as a non-employee member of the
Board.  Accordingly, each Option is hereby amended to provide that, effective
upon your retirement as an employee on June 1, 2010, the Option shall remain
exercisable through, and for a period of time following, the termination of your
relationship with the Company as a director, to the extent each is then vested;
provided, however, that in no event shall an Option be exercisable beyond its
original expiration date.  In particular, Sections 7 and 8 of each Option
agreement are hereby amended, as applicable, to provide that, effective upon
your retirement as an employee on June 1, 2010, any reference to “Optionee’s
relationship as an employee” shall mean “Optionee’s relationship as a director”
and any reference to “employment” shall mean “service as a director.” Similarly,
Section 9 of each Option agreement is hereby amended, as applicable, to provide
that, effective upon your retirement as an employee on June 1, 2010, any
reference to “relationship as an employee” with the phrase “relationship as a
director” and any reference to “employment” shall mean “service as a
director.”  Notwithstanding the foregoing, however, the Options numbered 2338,
2347, 1841 and 2011 on Exhibit A are hereby amended to provide that they shall
remain exercisable through the later of (i) June 1, 2013 and (ii) (a) twelve
months following the termination of your relationship as a director with the
Company by reason of death or disability (as determined pursuant to Sections 7
and 8 of the applicable Options, as amended above) or (b) three months following
the termination of your relationship as a director with the Company for any
reason other than death or disability; provided, however, that in no event shall
an Option be exercisable beyond its original expiration date.  For the avoidance
of doubt, with respect to the Options numbered 1597, 1841, and 2011 on Exhibit
A, you will continue to be entitled to receive Dividend Equivalent Rights
pursuant to those outstanding Options until the earlier of the date the related
Option has been exercised or is terminated.



--------------------------------------------------------------------------------


Mr. George E. Bull, III
March 17, 2010
Page 3 of 4
 
Except as amended hereby, your Options and Deferred Stock Awards shall remain
subject to their terms and conditions, including, without limitation, those
regarding vesting, exercisability and termination as currently set forth in the
applicable Award agreements.  This letter agreement sets forth our entire
understanding and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of the Company in respect of
the subject matter contained herein.


Please indicate your acceptance of the terms and provisions of this Agreement by
signing both copies of this letter agreement and returning one copy to
me.  Please keep a copy for your files.  By signing below, you acknowledge and
agree that you have carefully read this Agreement in its entirety; fully
understand and agree to its terms and provisions; and intend and agree that it
be final and legally binding on you and the Company.  This letter agreement
shall be governed and construed under the internal laws, but not any law of
conflicts that would require the application of the laws of ay other
jurisdiction, of the State of Maryland and may be executed in several
counterparts.
 
[Signature Pages Follow]





--------------------------------------------------------------------------------


Mr. George E. Bull, III
March 17, 2010
Page 4 of 4
 





Very truly yours,




REDWOOD TRUST, INC.




By:  /s/ Martin S. Hughes  
       Name: Martin S. Hughes
       Title: President, Co-Chief Operating Officer
                 and Chief Financial Officer
 


 
Agreed and Accepted:


 

/s/ George E. Bull, III                   
George E. Bull, III




 
 

--------------------------------------------------------------------------------

 




Exhibit A




Deferred Stock Awards


Grant Date
DSUs Granted
12/8/2005
81,399.00
11/29/2006
44,500.00
1/16/2008
46,977.76
5/23/2008
31,080.23
12/10/2008
190,100.00
12/9/2009
171,467.761
2/25/2010
131,930.69





Options


Grant Date
Option Number
Option Price
Shares Exercisable
Expiration Date
12/14/2000
1597
$17.6250
21,450
12/14/2010
12/10/2003
1841
$52.4600
60,000
12/10/2013
12/1/2004
2011
$58.2300
31,496
12/1/2014
3/8/2006
2338
$41.0900
33,871
12/17/2011
11/29/2006
2347
$56.1800
39,769
12/19/2002






--------------------------------------------------------------------------------

1
2009 Award: 71,445 Award Shares subject to this award will vest effective June
1, 2010, and the remaining unvested Award Shares will be forfeited effective
June 1, 2010.